DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application claims foreign priority to application JP2020078844 filed 04/28/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 10/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8-12, and 17-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wang (WO2020062273).
Regarding claim 1, Wang teaches an ultrasonic probe (Title, Fig. 1, [028]) comprising:
a housing (1) for housing an array of transducer elements (7) (Fig. 1, [028], wherein the piezoelectric layer 7 comprises transducer elements); and
an acoustic lens (5) disposed in an end portion of said housing (1) (Fig. 1, [0028], wherein figure 1 shows the acoustic lens 5 disposed at an end portion of the housing), wherein
said end portion is constructed, at least in part, from a first material having a Young's modulus of 40 GPa or higher and also having electrical insulation (Figs. 1-2, [028], wherein the probe housing 1 includes a tough ceramic layer 2 which may be zirconia). Enokihara (US20160118642) discloses zirconoa having a Young’s modulus of approximately 250 GPa ([0058]). Schlottman (US20190239912) discloses zirconia being an electrically insulating material ([0023], [0026]).
	Regarding claim 2, Wang teaches the invention as claimed above in claim 1.
	Wang further teaches wherein said first material (2) is a ceramic or a metal ([028], wherein the housing 1 includes a tough ceramic layer 2).
	Regarding claim 3, Wang teaches the invention as claimed above in claim 1.
	Wang further teaches wherein said first material (2) has an electrical insulation of 7.5 kV/mm or higher ([0028], wherein the material is zirconia). McAlister (US8646432) discloses zirconia to have a dielectric strength of 11.4 kV/mm (Column 5, Table 1).
	Regarding claim 8, Wang teaches the invention as claimed above in claim 1.
	Wang further teaches wherein said end portion (1) defines an opening portion in which said acoustic lens (5) is disposed (Fig. 1, wherein figure 1 shows an end portion of the housing 1 including an opening in which acoustic lens 5 is disposed).
	Regarding claim 9, Wang teaches the invention as claimed above in claim 1.
	Wang further teaches wherein said end portion (1) is a portion covering said array of transducer elements (7) (Fig. 1, [0028], wherein figure 1 shows an end portion of the housing 1 covering or surrounding the piezoelectric layer 7).
	Regarding claim 10, Wang teaches an ultrasonic apparatus comprising an ultrasonic probe (Title, Fig. 1, [028]), the ultrasonic probe comprising:
a housing (1) for housing an array of transducer elements (7) (Fig. 1, [028], wherein the piezoelectric layer 7 comprises transducer elements); and
an acoustic lens (5) disposed in an end portion of said housing (1) (Fig. 1, [028], wherein figure 1 shows the acoustic lens 5 disposed at an end portion of the housing), wherein
said end portion of said housing (1) is constructed, at least in part, from a first material having a Young's modulus of 40 GPa or higher and also having electrical insulation (Figs. 1-2, [028], wherein the probe housing 1 includes a tough ceramic layer 2 which may be zirconia). Enokihara (US20160118642) discloses zirconoa having a Young’s modulus of approximately 250 GPa ([0058]). Schlottman (US20190239912) discloses zirconia being an electrically insulating material ([0023], [0026]).
Regarding claim 11, Wang teaches the invention as claimed above in claim 10.
Wang further teaches wherein said first material (2) is a ceramic or a metal having a Young's modulus of 40 GPa or higher and also having electrical insulation ([028], wherein the housing 1 includes a tough ceramic layer 2 which may be zirconia). Enokihara (US20160118642) discloses zirconoa having a Young’s modulus of approximately 250 GPa ([0058]). Schlottman (US20190239912) discloses zirconia being an electrically insulating material ([0023], [0026]).
Regarding claim 12, Wang teaches the invention as claimed above in claim 10.
Wang further teaches wherein said first material (2) has an electrical insulation of 7.5 kV/mm or higher ([0028], wherein the material is zirconia). McAlister (US8646432) discloses zirconia to have a dielectric strength of 11.4 kV/mm (Column 5, Table 1).
Regarding claim 17, Wang teaches the invention as claimed above in claim 10.
Wang further teaches wherein said end portion (1) defines an opening portion in which said acoustic lens (5) is disposed (Fig. 1, wherein figure 1 shows an end portion of the housing 1 including an opening in which acoustic lens 5 is disposed).
Regarding claim 18, Wang teaches the invention as claimed above in claim 10.
	Wang further teaches wherein said end portion (1) is a portion covering said array of transducer elements (7) (Fig. 1, [0028], wherein figure 1 shows an end portion of the housing 1 covering or surrounding the piezoelectric layer 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang '273 (WO2020062273) as applied to claims 1 and 10 above, and further in view of Yanagihara (US20050113700) and Wang '571 (CN111053571).
	Regarding claims 4 and 13, Wang ‘273 teaches the inventions as claimed above in claims 1 and 10.
	Wang ‘273 further teaches wherein said end portion (1) comprises a first end portion constructed from the first material (2) (Fig. 1, [028], wherein the probe housing 1 includes a tough ceramic layer 2 which may be zirconia).
	However, Wang ‘273 fails to teach wherein said end portion comprises a second end portion disposed on an outer surface of said first end portion.
Yanagihara teaches an ultrasonic probe configured to be soft for a subject (Abstract). Yanagihara teaches an enclosure for housing an ultrasonic transceiver unit comprising a first partial enclosure (122) of hard plastics and a second partial enclosure (124) of soft plastics (Fig. 3, [0006], [0008], [0010], [0027-0028], [0030], [0033]). Figure 3 shows an end portion comprising a second end portion 124 disposed on an outer surface of a first end portion 122.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wang ‘273 to include a second enclosure on the outer surface of a first enclosure composed of soft plastics as taught by Yanagihara (Fig. 3, [0006], [0028], [0030], [0033]). By having the outer surface of the probe head, which is configured to interact with body tissue, be composed of soft material, burden to the patient is decreased as recognized by Yanagihara ([0033]), thus making the patient more comfortable.
However Wang ‘273, when modified by Yanagihara, fails to teach wherein the second material has an elongation higher than that of said first material.
Wang ‘571 teaches an ultrasonic probe (Title, [04]). Wang ‘571 teaches the ultrasonic probe comprises a first housing (1) and a second housing (2) (Figs. 1-2, [05], [012], wherein Wang ‘571 interchangeably uses “casing”, “housing”, and “shell”). Wang ‘571 teaches the second housing (2) covers the outer surface of the first housing (1) ([012]). Wang ‘571 further teaches the first housing (1) comprises hard material such as hard plastic or metal, and the second housing (2) comprises elastic material such as silicone rubber ([012], wherein “rubber, silicone” is believed to be a mistranslation of silicone rubber). Wang ‘571 teaches the second housing (2) further undergoes elastic deformation under stress. Thus, Wang ‘571 teaches a second material (silicone rubber) having elongation or elasticity higher than a first material (hard plastic or metal), wherein it’s known an elastic material such as silicone rubber has a higher elongation or elasticity than a hard material such as hard plastic or metal.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wang ‘273 in view of Yanagihara to have the second material be elastically deformable and thus have higher elongation than a first material as taught by Wang ‘571 ([012]). By having the outer housing further be composed of a material with higher elongation or elasticity such as silicone rubber, discomfort or pain caused by the probe pressing against the patient during scanning may be minimized as recognized by Wang ‘571 ([04], [06], [012]).
Regarding claims 5 and 14, Wang ‘273 in view of Yanagihara and Wang ‘571 teaches the inventions as claimed above in claims 4 and 13.
However, Wang ‘273 fails to teach wherein said second material has an elongation of 2% or higher.
Wang ‘571 teaches the second housing (2) is made of elastic material such as silicone rubber ([012], wherein silicone rubber has an elongation of 2% or higher). Kapur (US20030149364) discloses silicone rubber having an elongation of 200% (Page 3, Table 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wang ‘273 to have the second material be comprised of silicone rubber as taught by Wang ‘571 ([012]). The high elongation % or elasticity silicone rubber provides allows for deformation of the probe surface while scanning, thereby reducing discomfort or pain of the probe pressing on the patient’s body surface as recognized by Wang ‘571 ([04], [06], [012]).
Regarding claims 6 and 15, Wang ‘273 in view of Yanagihara and Wang ‘571 teaches the inventions as claimed above in claims 5 and 14.
However, Wang ‘273 fails to teach wherein said second material is a thermoplastic resin or silicone rubber.
Wang ‘571 teaches the second housing (2) may be made of elastic material such as silicone rubber, TPE (thermoplastic elastomer material), PU (polyurethane material), and etc. ([012]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wang ‘273 to have the second material be comprised of an elastic material such as silicone rubber as taught by Wang ‘571 ([012]). Silicone rubber being elastic allows for deformation when pressed against a body surface, thereby reducing discomfort or pain felt by the patient as recognized by Wang ‘571 ([04], [06], [012]). In contrast to hard materials such as metal, silicone rubber may deform accordingly to or feel softer against the contours of a patient’s body.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO2020062273) as applied to claims 1 and 10 above, and further in view of Yanagihara (US20050113700).
Regarding claims 7 and 16, Wang teaches the inventions as claimed above in claims 1 and 10.
However, Wang fails to teach wherein said housing includes a first housing portion constituting said end portion, and a second housing portion coupled with said first portion.
Yanagihara teaches an ultrasonic probe configured to be soft for a subject (Abstract). Yanagihara teaches an enclosure for housing an ultrasonic transceiver unit comprising a first partial enclosure (122) of hard plastics and a second partial enclosure (124) of soft plastics (Fig. 3, [0006], [0008], [0010], [0027-0028], [0030], [0033], Figure 3 shows an end portion comprising a second end portion 124 disposed on an outer surface of a first end portion 122).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wang ‘273 to include a second enclosure on the outer surface of a first enclosure composed of soft plastics as taught by Yanagihara (Fig. 3, [0006], [0028], [0030], [0033]). By having the outer surface of the probe head, which is configured to interact with body tissue, be composed of soft material, burden to the patient is decreased as recognized by Yanagihara ([0033]), thus making the patient more comfortable. Furthermore, Yanagihara teaches the inner hard layer/housing (122) has sufficient strength against external impact/force, thereby protecting internal components ([0027]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/           Examiner, Art Unit 3793                                                                                                                                                                                             /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793